October 15, 2013




                                JUDGMENT

                The Fourteenth Court of Appeals
                     KIMBERLY WOODFORK, Appellant

NO. 14-12-00927-CV                         V.

                       BANK OF AMERICA, Appellee
                    ________________________________

     This cause, an appeal from the judgment in favor of appellee, BANK OF
AMERICA, signed September 24, 2012, was heard on the transcript of the record.
We have inspected the record and find no error in the judgment. We order the
judgment of the court below AFFIRMED.

       We order appellant, KIMBERLY WOODFORK, to pay all costs incurred in
this appeal.

     We further order this decision certified below for observance.